UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


    XINGRU LIN,
         Plaintiff
         v.                                               Civil Action No. 16-645 (CKK)
    DISTRICT OF COLUMBIA, et al.,
         Defendants


                                  MEMORANDUM OPINION
                                    (December 28, 2020)

         On December 18, 2020, Plaintiff filed a second [128] Motion for Leave to Appeal In

Forma Pauperis. 1 Plaintiff seeks leave of this Court to proceed in forma pauperis in her appeal

of the Court’s orders granting Defendant’s motion for reconsideration and for summary

judgment, ECF Nos. 111, 120. For the reasons set forth below, the Court shall GRANT

Plaintiff’s motion.

         Whether to permit or deny an application to proceed in forma pauperis is within the

sound discretion of the Court. See Nyabwa v. Trump, 17-mc-00058, 2017 WL 6311557, at * 1

(D.D.C. Jan. 10, 2017) (citing Prows v. Kastner, 842 F.2d 138, 140 (5th Cir.1988), cert.

denied, 488 U.S. 941 (1988); Weller v. Dickson, 314 F.2d 598, 600 (9th Cir.1963), cert. denied,

375 U.S. 845 (1963)). “[C]ourts will generally look to whether the person is employed, the

person’s annual salary, and any other property or assets the person may possess.” Id. (citing

Schneller v. Prospect Park Nursing and Rehab. Ctr., No. 06–545, 2006 WL 1030284, *1 (E.D.

Pa. Apr. 18, 2006), appeal dismissed, No. 06-3067, 2006 WL 3038596 (3d Cir. Oct. 26, 2006)).

An individual need not “be absolutely destitute to enjoy the benefit of the [IFP] statute.” Adkins


1
  Plaintiff filed her first [125] Motion for Leave to Proceed In Forma Pauperis on December 14,
2020, which the Court denied with prejudice due to “disparities on Plaintiff’s form that confuse
the record.” Mem. Op at 2, ECF No. 127; see Order, ECF No. 126.
                                                 1
v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339 (1948). But a party should demonstrate

that because of poverty, the party cannot “pay or give security for the costs . . . and still be able

to provide [for] the necessities of life.” Id. at 719-20 (internal quotation marks omitted). “If it

appears that an applicant's access to court has not been blocked by his financial condition,” but

rather “[s]he is merely in the position of having to weigh the financial constraints posed if [s]he

pursues h[er] position against the merits of his case, then a court properly exercises its discretion

to deny the application.” Jefferson v. Am. Home Mortg. Serv., Inc., No. 12-911 (BAH), 2013

WL 12157577, at *1 (D.D.C. Mar. 11, 2013) (internal citations and quotation marks omitted).

       Plaintiff has clarified some of the discrepancies noted in the Court’s [127] Memorandum

Opinion denying without prejudice her first Motion to Proceed In Forma Pauperis. Plaintiff

now clarifies that her average monthly income over the past 12 months is $872 and her spouse’s

average monthly income is $875. Plaintiff also indicates that she expects to make $572 next

month and her spouse expects to make $875 from disability payments (which Plaintiff indicates

her spouse has received since May 2019). She lists approximately $1,615 in monthly household

expenses. Plaintiff further notes that her employment by Hualian Bus Company ended on

February 28, 2020 because “the bus company could not operate under COVID.” Pl.’s Mot. at 7.

Plaintiff owns a vehicle worth $5,000 and has $5,000 in a bank account. Plaintiff also added to

her second motion that she has two dependent sons, aged 17 and 15, who rely on her for support.

Plaintiff notes that one of her sons is planning to attend college next year and her savings are for

his college expenses.

       Considering that Plaintiff is unemployed, supports two dependent children, and her

modest monthly expenses exceed her and her spouse’s expected monthly income, the Court shall




                                                   2
GRANT Plaintiff’s Motion for Leave to Appeal In Forma Pauperis. An appropriate Order

accompanies this Memorandum Opinion.


                                                   /s/
                                                COLLEEN KOLLAR-KOTELLY
                                                United States District Judge




                                            3